

115 S821 IS: Reciprocal Access to Tibet Act of 2017
U.S. Senate
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 821IN THE SENATE OF THE UNITED STATESApril 4, 2017Mr. Rubio (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo promote access for United States officials, journalists, and other citizens to Tibetan areas of
			 the People’s Republic of China, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reciprocal Access to Tibet Act of 2017.
 2.FindingsCongress finds the following: (1)The Government of the People's Republic of China does not grant United States officials, journalists, and other citizens access to China on a basis that is reciprocal to the access that the Government of the United States grants Chinese officials, journalists, and citizens.
 (2)The Government of China imposes greater restrictions on travel to Tibetan areas than to other areas of China.
 (3)Officials of China have stated that Tibet is open to foreign visitors. (4)The Government of China is promoting tourism in Tibetan areas, and at the Sixth Tibet Work Forum in August 2015, Premier Li Keqiang called for Tibet to build major world tourism destinations.
 (5)The Government of China requires foreigners to obtain permission from the Tibet Foreign and Overseas Affairs Office or from the Tibet Tourism Bureau to enter the Tibet Autonomous Region, a restriction that is not imposed on travel to any other provincial-level jurisdiction in China.
 (6)The Department of State reports that— (A)officials of the Government of the United States submitted 39 requests for diplomatic access to the Tibet Autonomous Region between May 2011 and July 2015, but only four were granted; and
 (B)when such requests are granted, diplomatic personnel are closely supervised and given few opportunities to meet local residents not approved by authorities.
 (7)The Government of China delayed United States consular access for more than 48 hours after an October 28, 2013, bus crash in the Tibet Autonomous Region, in which three citizens of the United States died and more than a dozen others, all from Walnut, California, were injured, undermining the ability of the Government of the United States to provide consular services to the victims and their families, and failing to meet China’s obligations under the Convention on Consular Relations, done at Vienna April 24, 1963 (21 UST 77).
 (8)Following a 2015 earthquake that trapped dozens of citizens of the United States in the Tibet Autonomous Region, the United States Consulate General in Chengdu faced significant challenges in providing emergency consular assistance due to a lack of consular access.
 (9)The Country Reports on Human Rights Practices for 2015 of the Department of State stated With the exception of a few highly controlled trips, the Chinese government also denied multiple requests by foreign diplomats for permission to visit the TAR..
 (10)Tibetan-Americans, attempting to visit their homeland, report having to undergo a discriminatory visa application process, different from what is typically required, at the Chinese embassy and consulates in the United States, and often find their requests to travel denied.
 (11)The Country Reports on Human Rights Practices for 2016 of the Department of State stated The few visits to the TAR by diplomats and journalists that were allowed were tightly controlled by local authorities..
 (12)A September 2016 article in the Washington Post reported that The Tibet Autonomous Region … is harder to visit as a journalist than North Korea.. (13)The Government of China has failed to respond positively to requests from the Government of the United States to open a consulate in Lhasa, Tibet Autonomous Region.
 (14)The Foreign Correspondents Club of China reports that— (A)2008 rules prevent foreign reporters from visiting the Tibet Autonomous Region without prior permission from the Government of such Region;
 (B)such permission has only rarely been granted; and
 (C)although the 2008 rules allow journalists to travel freely in other parts of China, Tibetan areas outside such Region remain effectively off-limits to foreign reporters.
 (15)The Department of State reports that in addition to having to obtain permission to enter the Tibet Autonomous Region, foreign tourists—
 (A)must be accompanied at all times by a government-designated tour guide;
 (B)are rarely granted permission to enter the region by road;
 (C)are largely barred from visiting around the March anniversary of a 1959 Tibetan uprising; and
 (D)are banned from visiting the area where Larung Gar, the world’s largest center for the study of Tibetan Buddhism, and the site of a large-scale campaign to expel students and demolish living quarters, is located.
 (16)Foreign visitors also face restrictions in their ability to travel freely in Tibetan areas outside the Tibet Autonomous Region.
 (17)The Government of the United States generally allows journalists and other citizens of China to travel freely within the United States. The Government of the United States requires diplomats from China to notify the Department of State of their travel plans, and in certain situations, the Government of the United States requires such diplomats to obtain approval from the Department of State before travel. However, where approval is required, it is almost always granted expeditiously.
 (18)The United States regularly grants visas to Chinese officials, scholars, and others who travel to the United States to discuss, promote, and display the perspective of the Government of China on the situation in Tibetan areas, even as the Government of China restricts the ability of citizens of the United States to travel to Tibetan areas to gain their own perspective.
 (19)Chinese diplomats based in the United States generally avail themselves of the freedom to travel to United States cities and lobby city councils, mayors, and governors to refrain from passing resolutions, issuing proclamations, or making statements of concern on Tibet.
 (20)The Government of China characterizes statements made by officials of the United States about the situation in Tibetan areas as inappropriate interference in the internal affairs of China.
 3.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations and the Committee on the Judiciary of the Senate; and (B)the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives.
 (2)Senior leadership positionsThe term senior leadership positions means— (A)at the national level, the Chairperson of the National Committee of the Chinese People’s Political Consultative Conference and the Head and Deputy Heads of the Communist Party Central Committee’s United Front Work Department;
 (B)at the sub-national level— (i)members of the Communist Party Standing Committee of the Tibet Autonomous Region;
 (ii)the Director of the Tibet Autonomous Region Tourism Bureau;
 (iii)the heads of United Front Work Departments of Sichuan, Qinghai, Gansu, and Yunnan Provinces; and
 (iv)members of the Communist Party Standing Committees of the areas listed under paragraph (3)(B); and
 (C)any other individual determined by the Secretary of State to be personally and substantially involved in the formulation or execution of policies related to access for foreigners to Tibetan areas.
 (3)Tibetan areasThe term Tibetan areas includes— (A)the Tibet Autonomous Region; and
 (B)the areas that the Chinese Government designates as Tibetan Autonomous, as follows: (i)Kanlho (Gannan) Tibetan Autonomous Prefecture, and Pari (Tianzhu) Tibetan Autonomous County located in Gansu Province.
					(ii)
 Golog (Guoluo) Tibetan Autonomous Prefecture, Malho (Huangnan) Tibetan Autonomous Prefecture, Tsojang (Haibei) Tibetan Autonomous Prefecture, Tsolho (Hainan) Tibetan Autonomous Prefecture, Tsonub (Haixi) Mongolian and Tibetan Autonomous Prefecture, and Yulshul (Yushu) Tibetan Autonomous Prefecture, located in Qinghai Province.
 (iii)Garze (Ganzi) Tibetan Autonomous Prefecture, Ngawa (Aba) Tibetan and Qiang Autonomous Prefecture, and Muli (Mili) Tibetan Autonomous County, located in Sichuan Province.
					(iv)
 Dechen (Diqing) Tibetan Autonomous Prefecture, located in Yunnan Province. 4.Annual report (a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the Secretary of State shall submit to the appropriate congressional committees a report that includes—
 (1)an assessment of the level of access Chinese authorities granted diplomats, journalists, and tourists from the United States to Tibetan areas, including—
 (A)a comparison with the level of access granted to other areas of China;
 (B)a comparison between the levels of access granted to Tibetan and non-Tibetan areas in relevant provinces;
 (C)a comparison of the level of access in the reporting year and the previous reporting year; and
 (D)a description of the required permits and other measures that impede the freedom to travel in Tibetan areas; and
 (2)a list of each individual who holds a senior leadership position. (b)Public availabilityThe report required under subsection (a) shall be made available to the public on the website of the Department of State.
			5.Inadmissibility of certain aliens
 (a)Ineligibility for visasNo individual who is included on the most recent list required under section 4(a)(2) may be eligible to receive a visa to enter the United States or be admitted to the United States if the Secretary of State determines that—
 (1)(A)the requirement for specific official permission for foreigners to enter the Tibetan Autonomous Region remains in effect; or
 (B)such requirement has been replaced by a regulation that has a similar effect and requires foreign travelers to gain a level of permission to enter the Tibet Autonomous Region that is not required for travel to other provinces in China; and
 (2)restrictions on travel by officials, journalists, and citizens of the United States to areas designated as Tibetan Autonomous in the provinces of Sichuan, Qinghai, Yunnan, and Gansu of China are greater than any restrictions on travel by such officials and citizens to areas in such provinces that are not so designated.
 (b)Current visas revokedThe Secretary of State shall revoke, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), the visa or other documentation to enter or be present in the United States issued for an alien who would be ineligible to receive such a visa or documentation under subsection (a).
			(c)Waiver for national interests
 (1)In generalThe Secretary of State may waive the application of subsection (a) or (b) in the case of an alien if the Secretary determines that such a waiver—
 (A)is necessary to permit the United States to comply with the Agreement Regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947 (TIAS 1676), or any other applicable international obligation of the United States; or
 (B)is in the national security interests of the United States. (2)NotificationUpon granting a waiver under paragraph (1), the Secretary of State shall submit to the appropriate congressional committees a document detailing the evidence and justification for the necessity of such waiver, including, if such waiver is granted pursuant to paragraph (1)(B), how such waiver relates to the national security interests of the United States.
				6.Sense of Congress on visa policy
 (a)FindingCongress finds that reciprocity forms the basis of diplomatic law and the practice of mutual exchanges between countries.
 (b)Sense of CongressIt is the sense of Congress that— (1)a country should give equivalent consular access to the nationals of a foreign country in a manner that is reciprocal to the consular access granted by such foreign country to citizens of the country; and
 (2)the Secretary of State, when granting diplomats from China access to parts of the United States, should take into account the extent to which the Government of China grants diplomats from the United States access to parts of China, including the level of access afforded to such diplomats to Tibetan areas.